VICKERY, J.:
Epitomized Opinion
Stern brought a common pleas suit against a corporation in which he had been a stockholder, and an officer or employee, to recover $1800. He claimed $1100 for services and $700 as a bonus for the year 1919. Later and before bringing suit, he sold his interest to others, who still own the stock in the corporation; he said nothing at the time of selling out to anyone about the Company owing him any money.
The jury was charged, “That if they found the plaintiff was entitled to the money, they should find for the plaintiff.” The court of appeals reversed this judgment and held:
(1) That there is no valuable or legal consideration for a bonus or additional compensation for doing that which one is already hired, or paid for doing, it being the promise of a mere gratuity.
(2) An entry made in corporate book, by one who claims a benefit thereunder, made without the knowledge of other officers, or directors, will not estop the corporation from denying a liability shown by the entry.
(3) When a petition bases a cause of action on a resolution of a board of directors, and it is not proved, it is fatal to the action.
(4) A jury should be instructed under what circumstances the plaintiff can legally recover.